Citation Nr: 9915681	
Decision Date: 06/07/99    Archive Date: 06/15/99

DOCKET NO.  98-14 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for bronchitis.

4.  Entitlement to service connection for obstructive sleep 
apnea.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's spouse

ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1960 to August 
1968 and from August 1972 to August 1974.  The veteran also 
served in the Air National Guard from November 1978 to 
November 1990.

The Board of Veterans' Appeals (Board) notes that in an 
October 1997 letter, the veteran referenced neck and back 
pain during and after service.  The veteran also submitted 
medical treatment records regarding his neck and back.  To 
the extent the veteran has filed an implied claim for 
entitlement to service connection for a neck and back 
condition, this matter is referred to the Regional Office 
(RO) for appropriate action.



REMAND

At his hearing before a member of the Board in February 1999, 
the veteran testified that while in the service his 
assignments were that of aircraft refueler and maintenance, 
and that it was very noisy.  (Transcript, pages 5-6).  The 
veteran also testified that while working on fuel pumps in 
the bottom of an aircraft carrier, hearing protection was not 
worn because it interfered with the intercom system that 
enabled him to listen to the flight deck.  The veteran also 
testified the ringing in his ears was constant.  (Transcript, 
page 10).  The veteran testified that he had problems with 
wheezing in the 1960's but he did not see a doctor; he 
generally treated himself.  (Transcript, page 15).  The 
veteran testified his breathing was worse when he was 
refueling aircraft and when he was in the hole of the ship 
with 3 to 4 inches of fuel.  (Transcript, page 16).  He also 
testified he first noticed the sleep apnea problem in 1976.  
The veteran's spouse testified that the sleep apnea problem 
started shortly after they were married.  (Transcript, page 
21).  The veteran's spouse testified he got severe bronchitis 
2-3 times per year.  (Transcript, page 22). 

In a letter dated in February 1999, Dr. B. stated he had 
treated the veteran since June 1975 for various conditions, 
and that it was his understanding the veteran had 10 years of 
active military service which included exposure to aircraft 
engine noise and the breathing of exhaust fumes on a daily 
basis.  Dr. B. stated that a review of the September 1997 
Department of Veterans Affairs (VA) audiometric evaluation 
revealed moderate to severe hearing loss.  He also stated the 
veteran intermittently complained of ringing in his ears.  
The physician opined that exposure over a long period of time 
could progress into the symptoms of recurring upper 
respiratory infections, bronchitis, sleep apnea, pharyngitis, 
and allergic rhinitis.  The physician further opined that the 
veteran's problems could very well be service related 
especially with the time frame of health complaints and 
treatments.  

Although the February 1999 letter from Dr. B. is sufficient 
to render the veteran's claim well grounded within the 
meaning of 38 U.S.C.A. § 5107 (West 1991), the Board is of 
the opinion that additional development of the record is 
needed in order to enable the Board to render a final 
determination of the merits of the veteran's claims.  Colvin 
v. Derwinski, 1 Vet. App. 171 (1991).  

Accordingly, the case is REMANDED to the RO for the following 
development:

1.  The veteran should be afforded VA 
specialist examinations to determine the 
nature and extent of his bilateral 
hearing loss, tinnitus, bronchitis, and 
obstructive sleep apnea.  The claims 
folder and a copy of this REMAND should 
be made available to the examiners for 
review prior to the examinations.  All 
pertinent findings, symptomatology, and 
the results of any indicated diagnostic 
studies should be reported in detail.  
Each examiner should specifically comment 
on whether the disability evaluated is as 
likely as not the result of an incident 
or incidents of the veteran's period of 
active military service or is otherwise 
attributable to military service.  All 
such information and opinions, when 
obtained, should be made a part of the 
veteran's claims folder.  A complete 
rationale for any opinion expressed must 
be provided.

2.  Following completion of the above, 
the RO should review the claims file to 
ensure that all of the foregoing 
requested development has been completed.  
In particular, the RO should review the 
requested examination reports and 
required opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this REMAND, and 
if they are not, the RO should implement 
corrective action.

3.  After undertaking any development 
deemed appropriate in addition to that 
requested above, the RO should 
readjudicate the issues of entitlement to 
service connection for bilateral hearing 
loss, tinnitus, bronchitis, and 
obstructive sleep apnea.  

If the benefit sought on appeal remains denied, the veteran 
and his representative should be furnished a supplemental 
statement of the case with regard to the additional 
development and afforded the opportunity to respond.  
Thereafter, the case should be returned to the Board for 
further appellate consideration, if in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
No action is required of the veteran until he receives 
further notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).




